                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 1 of 15




                     1    Paul T. Trimmer
                          Nevada State Bar No. 9291
                     2    JACKSON LEWIS, P.C.
                          3800 Howard Hughes Pkwy., Suite 600
                     3    Las Vegas, NV 89169
                     4    Tel: (702) 921-2460
                          Email: trimmerp@jacksonlewis.com
                     5
                          Veronica T. von Grabow
                     6    Admitted pro hac vice
                          950 17th Street, Suite 2600
                     7
                          Denver, CO 80202
                     8    Tel: (303) 225-2419
                          Email: veronica.vongrabow@jacksonlewis.com
                     9
                          Attorneys for Defendants
                10
                11
                                                         UNITED STATES DISTRICT COURT
                12
                                                              DISTRICT OF NEVADA
                13
                              DANIELLE CURLEY, on behalf of herself
                              and all others similarly situated                   Case No. 2:18-cv-00233-KJD-GWF
                14
                15                         Plaintiff,
                                                                                        DEFENDANTS’ ANSWER
                16                  vs.
                                                                                      TO AMENDED COMPLAINT
                17            CUSTOMER CONNEXX LLC; ARCA,
                              INC.; and DOES 1 through 50, inclusive,
                18
                                           Defendants.
                19
                                   Defendants Customer Connexx, LLC and ARCA, Inc.1 (“Defendants”), by and through their
                20
                          undersigned counsel, file their Answer to Plaintiffs’ First Amended Collective and Class Action
                21
                          Complaint (“Amended Complaint”), and show the Court as follows:
                22
                                   Answering the introductory paragraph of Plaintiffs’ Amended Complaint, Defendants deny
                23
                          that each allegation in the Complaint has evidentiary support or is likely to have evidentiary support
                24
                25
                26
                          1
                           JanOne, Inc., formerly known as Appliance Recycling Centers of America, Inc., is misidentified
                27        in the Complaint as “ARCA, Inc.” Defendants maintain that ARCA, Inc. is not a proper party
                          because it did not employ Plaintiffs or any of the persons that Plaintiffs seek to represent. Nothing
                28
                          herein should be interpreted to the contrary.
Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 2 of 15




                     1    after further investigation and discovery. Defendants deny any remaining allegations in the

                     2    introductory paragraph.

                     3                                      JURISDICTION AND VENUE

                     4           1.      The allegations of Paragraph 1 contain legal conclusions to which no answer is

                     5    required. If, however, an answer is required, Defendants admit only that this Court has jurisdiction
                     6    over Plaintiffs’ federal claims pursuant to 28 U.S.C. § 1331 and has supplemental jurisdiction over
                     7
                          Plaintiffs’ remaining state law claims pursuant to 28 U.S.C. § 1367. Defendants deny all of the
                     8
                          remaining allegations contained in paragraph 1 of Plaintiffs’ Amended Complaint.
                     9
                                 2.      Defendants admit only that Plaintiffs are seeking to recover allegedly unpaid wages
                10
                11        under various theories of Nevada law. Defendants deny that Plaintiffs can recover under any of

                12        those theories and deny that Plaintiffs made a proper demand for wages under Nev. Rev. Stat. §

                13        608.140 or by agreement of the parties. Defendants deny all remaining allegations contained in
                14        paragraph 2 of Plaintiffs’ Amended Complaint.
                15
                                 3.      The allegations of Paragraph 3 contain legal conclusions to which no answer is
                16
                          required. If, however, an answer is required, Defendants admit only that Defendant Customer
                17
                          Connexx LLC conducts business in this judicial district, that the allegations arise from Clark
                18
                19        County, Nevada, and that venue is proper in this United States District Court because it is the district

                20        and division embracing the place where the State Court Action was pending prior to removal.

                21        Defendants deny all of the remaining allegations contained in paragraph 3 of Plaintiffs’ Amended
                22
                          Complaint.
                23
                                                                        PARTIES
                24
                                 4.      Defendants admit only that Plaintiff Cariene Cadena is a person and, for a period of
                25
                          time, was an employee of Defendant Customer Connexx LLC at its Las Vegas facility and was
                26
                          treated as non-exempt and paid hourly rates. Defendants lack knowledge or information sufficient
                27
                28        to form a belief about the truth of the allegations regarding her residence. Defendants deny all

Jackson Lewis P.C.
                                                                             2
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 3 of 15




                     1    remaining allegations contained in paragraph 4 of Plaintiffs’ Amended Complaint.

                     2           5.     Defendants admit only that Plaintiff Andrew Gonzales is a person and, for a period
                     3    of time, was an employee of Defendant Customer Connexx LLC at its Las Vegas facility and was
                     4
                          treated as non-exempt and paid hourly rates. Defendants lack knowledge or information sufficient
                     5
                          to form a belief about the truth of the allegations regarding his residence. Defendants deny all
                     6
                          remaining allegations contained in paragraph 4 of Plaintiffs’ Amended Complaint.
                     7
                     8           6.     Defendants admit only that Defendant Customer Connexx LLC is a limited liability

                     9    company registered in Nevada. Defendants further admit that Defendant Customer Connexx LLC

                10        is an employer engaged in commerce. Defendants deny all remaining allegations contained in
                11        paragraph 6 of Plaintiffs’ Amended Complaint.
                12
                                 7.     Defendants deny the allegations contained in paragraph 7 of Plaintiffs’ Amended
                13
                          Complaint.
                14
                                 8.     Defendants deny the allegations contained in paragraph 8 of Plaintiffs’ Amended
                15
                16        Complaint.

                17               9.     Defendants deny the allegations contained in paragraph 9 of Plaintiffs’ Amended

                18        Complaint.
                19
                                 10.    Defendants lack knowledge or information sufficient to form a belief about the truth
                20
                          of the allegations regarding unidentified “DOES 1-50.”
                21
                                                           FACTUAL ALLEGATIONS
                22
                                 11.    Defendants admit only that Customer Connexx LLC operates a customer-care and
                23
                          contact center providing scheduling and customer service.       Defendants deny all remaining
                24
                25        allegations contained in paragraph 11 of Plaintiffs’ Amended Complaint.

                26               12.    Defendants admit only that Customer Connexx LLC exercised control, to some
                27        extent, over Plaintiffs’ hours and other working conditions. Defendants deny all of the remaining
                28
Jackson Lewis P.C.
                                                                          3
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 4 of 15




                     1    allegations contained in paragraph 12 of Plaintiffs’ Amended Complaint.

                     2           13.     Defendants admit only that Plaintiffs were employed by Customer Connexx LLC as
                     3    employees at its call center in Las Vegas for a period of time. Defendants deny all of the remaining
                     4
                          allegations contained in paragraph 13 of Plaintiffs’ Amended Complaint.
                     5
                                 14.     Defendants admit only that Customer Connexx employed Plaintiff Cadena for
                     6
                          approximately the dates stated. Defendants deny all remaining allegations contained in
                     7
                     8    paragraph 14 of Plaintiffs’ Amended Complaint.

                     9           15.     Defendants admit only that Customer Connexx employed Plaintiff Gonzales for

                10        approximately the dates stated.      Defendants deny all remaining allegations contained in
                11        paragraph 15 of Plaintiffs’ Amended Complaint.
                12
                                 16.     Defendants admit only that Plaintiffs worked various schedules. Defendants deny
                13
                          all of the remaining allegations contained in paragraph 16 of Plaintiffs’ Amended Complaint.
                14
                                 17.     Defendants deny the allegations contained in paragraph 17 of Plaintiffs’ Amended
                15
                16        Complaint.

                17               18.     Defendants deny the allegations contained in paragraph 18 of Plaintiffs’ Amended

                18        Complaint.
                19
                                 19.     Defendants deny the allegations contained in paragraph 19 of Plaintiffs’ Amended
                20
                          Complaint.
                21
                                 20.     Defendants deny the allegations contained in paragraph 20 of Plaintiffs’ Amended
                22
                          Complaint.
                23
                24               21.     Defendants deny the allegations contained in paragraph 21 of Plaintiffs’ Amended

                25        Complaint.
                26               22.     Defendants deny the allegations contained in paragraph 22 of Plaintiffs’ Amended
                27
                          Complaint.
                28
Jackson Lewis P.C.
                                                                           4
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 5 of 15




                     1           23.     Defendants deny the allegations contained in paragraph 23 of Plaintiffs’ Amended

                     2    Complaint.
                     3                       COLLECTIVE AND CLASS ACTION ALLEGATIONS
                     4
                                 24.     Defendants re-allege and incorporate by reference each and every response set forth
                     5
                          in the preceding paragraphs of this Answer.
                     6
                                 25.     Defendants admit only that Plaintiffs seeks bring this action on behalf of themselves
                     7
                     8    and others allegedly similarly situated as a collective action and as a class action. Defendants deny

                     9    that Plaintiffs are similarly situated to any other individuals, deny that this action may be certified

                10        as a class or collective action, and deny that the class definitions alleged are proper. Defendants
                11        deny all remaining allegations contained in paragraph 25 of Plaintiffs’ Amended Complaint.
                12
                                 26.     Defendants admit only that Customer Connexx LLC employed Plaintiffs and that
                13
                          what appears to be consent to sue forms signed by Plaintiffs are attached to the Complaint.
                14
                          Defendants deny all of the remaining allegations contained in paragraph 26 and all its subparts of
                15
                          Plaintiffs’ Amended Complaint.
                16
                                 27.     Defendants deny the allegations contained in paragraph 27 and all its subparts of
                17
                          Plaintiffs’ Amended Complaint.
                18
                                                             FIRST CAUSE OF ACTION
                19
                                 28.     Defendants re-allege and incorporate by reference each and every response set
                20
                          forth in the preceding paragraphs of this Answer.
                21
                                 29.     The allegations of Paragraph 29 contain legal conclusions to which no answer is
                22
                          required. If, however, an answer is required, Defendants admit only that Paragraph 26 quotes a
                23        portion of 29 U.S.C. § 207. Defendants deny that the quoted text is a complete description of
                24        applicable law.
                25               30.     Defendants deny the allegations contained in paragraph 30 of Plaintiffs’ Amended
                26        Complaint.
                27               31.     Defendants deny the allegations contained in paragraph 31 of Plaintiffs’ Amended
                28        Complaint.
Jackson Lewis P.C.
                                                                            5
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 6 of 15




                     1           32.     Defendants deny the allegations contained in paragraph 32 of Plaintiffs’ Amended

                     2    Complaint.

                     3                                    SECOND CAUSE OF ACTION

                     4           33.     Defendants re-allege and incorporate by reference each and every response set forth

                     5    in the preceding paragraphs of this Answer.

                     6           34.     The allegations of Paragraph 34 contain legal conclusions to which no answer is

                     7    required. If, however, an answer is required, Defendants admit only that Paragraph 31 quotes a

                     8    portion of Nev. Rev. Stat. § 608.140. Defendants deny that the quoted text is a complete description

                     9    of applicable law, deny that Plaintiffs made a proper demand for wages under Nev. Rev. Stat. §

                10        608.140, and deny that Plaintiffs has not received satisfactory payment. Defendants deny any

                11        remaining allegations contained in paragraph 34 of Plaintiffs’ Amended Complaint.

                12               35.     The allegations of Paragraph 35 contain legal conclusions to which no answer is
                          required. If, however, an answer is required, Defendants admit only that Paragraph 32 quotes
                13
                          portions of Nev. Rev. Stat. §§ 608.016, 608.011 and Nev. Admin. Code § 608.115. Defendants
                14
                          deny that the quoted text is a complete or accurate description of applicable law and deny any
                15
                          remaining allegations contained in paragraph 35 of Plaintiffs’ Amended Complaint.
                16
                                 36.     Defendants deny the allegations contained in paragraph 36 of Plaintiffs’ Amended
                17
                          Complaint.
                18
                                 37.     The allegations of Paragraph 37 contain legal conclusions to which no answer is
                19
                          required. If, however, an answer is required, Defendants deny the allegations contained in
                20
                          paragraph 37 of Plaintiffs’ Amended Complaint.
                21
                                 38.     Defendants deny the allegations contained in paragraph 38 of Plaintiffs’ Amended
                22
                          Complaint.
                23
                                                           THIRD CAUSE OF ACTION
                24
                                 39.     Defendants re-allege and incorporate by reference each and every response set forth
                25
                          in the preceding paragraphs of this Answer.
                26
                                 40.     The allegations of Paragraph 40 contain legal conclusions to which no answer is
                27
                          required. If, however, an answer is required, Defendants admit only that Paragraph 40 quotes
                28
Jackson Lewis P.C.
                                                                           6
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 7 of 15




                     1    portions of Nev. Const. Art. 15, § 16. Defendants deny that the quoted text is a complete or accurate

                     2    description of applicable law and deny any remaining allegations contained in paragraph 40 of

                     3    Plaintiffs’ Amended Complaint.

                     4           41.     Defendants deny the allegations contained in paragraph 41 of Plaintiffs’ Amended

                     5    Complaint.

                     6           42.     Defendants deny the allegations contained in paragraph 42 of Plaintiffs’ Amended

                     7    Complaint.

                     8                                    FOURTH CAUSE OF ACTION

                     9           43.     Defendants re-allege and incorporate by reference each and every response set forth

                10        in the preceding paragraphs of this Answer.

                11               44.     The allegations of Paragraph 44 contain legal conclusions to which no answer is

                12        required.
                                 45.     The allegations of Paragraph 45 contain legal conclusions to which no answer is
                13
                          required. If, however, an answer is required, Defendants admit only that Paragraph 45 quotes a
                14
                          portion of Nev. Rev. Stat. § 608.018. Defendants deny that the quoted text is a complete description
                15
                          of applicable law.
                16
                                 46.     The allegations of Paragraph 46 contain legal conclusions to which no answer is
                17
                          required. If, however, an answer is required, Defendants admit only that Paragraph 46 quotes a
                18
                          portion of Nev. Rev. Stat. § 608.018. Defendants deny that the quoted text is a complete description
                19
                          of applicable law.
                20
                                 47.     Defendants deny the allegations contained in paragraph 47 of Plaintiffs’ Amended
                21
                          Complaint.
                22
                                 48.     The allegations of Paragraph 48 contain legal conclusions to which no answer is
                23
                          required. If, however, an answer is required, Defendants admit only that the statute of limitations
                24
                          for some minimum wage violations is two years. Defendants deny the remaining allegations
                25
                          contained in paragraph 48 of Plaintiffs’ Amended Complaint.
                26
                                 49.     Defendants deny the allegations contained in paragraph 49 of Plaintiffs’ Amended
                27
                          Complaint.
                28
Jackson Lewis P.C.
                                                                           7
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 8 of 15




                     1                                     FIFTH CAUSE OF ACTION

                     2           50.     Defendants re-allege and incorporate by reference each and every response set forth

                     3    in the preceding paragraphs of this Answer.

                     4           51.     The allegations of Paragraph 51 contain legal conclusions to which no answer is

                     5    required.

                     6           52.     The allegations of Paragraph 52 contain legal conclusions to which no answer is

                     7    required. If, however, an answer is required, Defendants admit only that Paragraph 52 quotes a

                     8    portion of Nev. Rev. Stat. § 608.020. Defendants deny that the quoted text is a complete description

                     9    of applicable law.

                10               53.     The allegations of Paragraph 53 contain legal conclusions to which no answer is

                11        required. If, however, an answer is required, Defendants admit only that Paragraph 53 quotes a

                12        portion of Nev. Rev. Stat. § 608.040. Defendants deny that the quoted text is a complete or accurate
                          description of applicable law and deny all of the remaining allegations contained in paragraph 53
                13
                          of Plaintiffs’ Amended Complaint.
                14
                                 54.     The allegations of Paragraph 54 contain legal conclusions to which no answer is
                15
                          required. If, however, an answer is required, Defendants admit only that Paragraph 54 quotes a
                16
                          portion of Nev. Rev. Stat. § 608.050. Defendants deny that the quoted text is a complete or accurate
                17
                          description of applicable law and deny all of the remaining allegations contained in paragraph 54
                18
                          of Plaintiffs’ Amended Complaint.
                19
                                 55.     Defendants deny the allegations contained in paragraph 55 of Plaintiffs’ Amended
                20
                          Complaint.
                21
                                 56.     Defendants deny the allegations contained in paragraph 56 of Plaintiffs’ Amended
                22
                          Complaint.
                23
                                 57.     Defendants deny the allegations contained in paragraph 57 of Plaintiffs’ Amended
                24
                          Complaint.
                25
                                                           SIXTH CAUSE OF ACTION
                26
                                 58.     Defendants re-allege and incorporate by reference each and every response set forth
                27
                          in the preceding paragraphs of this Answer.
                28
Jackson Lewis P.C.
                                                                           8
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 9 of 15




                     1           59.     Defendants deny the allegations contained in paragraph 59 of Plaintiffs’ Amended

                     2    Complaint.

                     3           60.     Defendants deny the allegations contained in paragraph 60 of Plaintiffs’ Amended

                     4    Complaint.

                     5           61.     Defendants deny the allegations contained in paragraph 61 of Plaintiffs’ Amended

                     6    Complaint.

                     7           62.     Defendants deny the allegations contained in paragraph 62 of Plaintiffs’ Amended

                     8    Complaint.

                     9           63.     Defendants deny the allegations contained in paragraph 63 of Plaintiffs’ Amended

                10        Complaint.

                11                                    RESPONSE TO JURY TRIAL DEMAND
                12               Defendants acknowledge that Plaintiffs have demanded a jury trial, but deny that Plaintiffs’
                13
                          claims are legally or factually viable so as to permit a jury trial and further deny that Plaintiffs are
                14
                          entitled to any judgment or relief whatsoever.
                15
                                                      RESPONSE TO PRAYER FOR RELIEF
                16
                17               Defendants deny that Plaintiffs or any person who Plaintiffs purport to represent are entitled

                18        to any of the relief sought in subparagraphs (1) through (15) of Plaintiffs’ prayer for relief, or any

                19        relief whatsoever.
                20
                                                                 GENERAL DENIAL
                21
                                 To the extent not expressly and specifically admitted herein, Defendants deny the
                22
                          allegations set forth in Plaintiffs’ Amended Complaint.
                23
                                                     AFFIRMATIVE OR OTHER DEFENSES
                24
                25                                                 FIRST DEFENSE

                26               Plaintiffs’ Amended Complaint should be dismissed, in whole or in part, for failure to state
                27        a cause of action upon which relief can be granted.
                28
Jackson Lewis P.C.
                                                                             9
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 10 of 15




                     1                                            SECOND DEFENSE

                     2              Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                     3    assert a claim, are barred to the extent that they seek damages beyond the applicable limitations
                     4
                          period.
                     5
                                                                   THIRD DEFENSE
                     6
                                    Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                     7
                     8    assert a claim, are barred to the extent that they have submitted false or inaccurate time records. In

                     9    such situations, the claims would be barred in whole or in part by estoppel, unclean hands, waiver,

                10        and other doctrines.
                11                                                FOURTH DEFENSE
                12
                                    Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                13
                          assert a claim, are barred because they were paid all wages due.
                14
                                                                   FIFTH DEFENSE
                15
                16                  Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to

                17        assert a claim under the FLSA, are barred to the extent that Defendants’ actions have been taken in

                18        good faith, in conformity with, and reliance upon established rulings, administrative regulations,
                19
                          and interpretations of the FLSA within the meaning of 29 U.S.C. § 259.
                20
                                                                   SIXTH DEFENSE
                21
                                    Defendants’ actions have been in good faith and based upon reasonable grounds for
                22
                          believing that such actions were not in violation of the FLSA, within the meaning of 29 U.S.C.
                23
                24        § 260. Thus, even if Defendants are found to have violated the FLSA, Plaintiffs are not entitled to

                25        liquidated damages under the FLSA.
                26                                               SEVENTH DEFENSE
                27
                                    Plaintiffs’ claims against ARCA, Inc. should be dismissed because it did not employ
                28
Jackson Lewis P.C.
                                                                            10
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 11 of 15




                     1    Plaintiffs.

                     2                                            EIGHTH DEFENSE
                     3            Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                     4
                          assert a claim, are barred, in whole or in part, because any time that has not been compensated
                     5
                          involves only insubstantial or insignificant periods of time, and these periods of time are “de
                     6
                          minimis” as a matter of law, and are not compensable and do not trigger the beginning or end of
                     7
                     8    compensable time.

                     9                                             NINTH DEFENSE

                10                Plaintiffs’ claims are barred to the extent that Plaintiffs seek compensation for activities that
                11        are non-compensable as preliminary and postliminary activities to Plaintiffs’ principal activities
                12
                          which they are employed to perform. For example, all activities related to booting up and shutting
                13
                          down a computer and loading and closing programs, to the extent performed by Plaintiffs or other
                14
                          employees, constitute activities which are preliminary or postliminary to any principal activities
                15
                16        which such employees are employed to perform, and are not compensable.

                17                                                 TENTH DEFENSE

                18                Plaintiffs’ claims are barred to the extent that Plaintiffs seek compensation for activities that
                19
                          are non-compensable under the Portal-to-Portal Act including 29 U.S.C. § 254(a) or equivalent
                20
                          state law provisions.
                21
                                                                ELEVENTH DEFENSE
                22
                                  Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                23
                24        assert a claim, are barred, in whole or in part, because to the extent that they seek compensation for

                25        time spent waiting for their shifts to start, as such time is not compensable.
                26
                27
                28
Jackson Lewis P.C.
                                                                             11
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 12 of 15




                     1                                          TWELFTH DEFENSE

                     2           To the extent that Plaintiffs and others seek to use state or common law to enforce rights
                     3    under the Fair Labor Standards Act, those claims are preempted by federal law.
                     4
                                                              THIRTEENTH DEFENSE
                     5
                                 Defendants are entitled to a setoff for any overpayments made to Plaintiffs and others who
                     6
                          Plaintiffs seek to represent. Any recovery should be offset to the extent that Plaintiffs or others
                     7
                          received premium pay, pay for non-compensable time such as bona fide breaks, or any other
                     8
                          forms of overpayments.
                     9
                                                             FOURTEENTH DEFENSE
                10
                                 Plaintiffs’ claims are barred because Defendant did not suffer or permit Plaintiffs or the
                11
                          putative class or collective plaintiffs to perform the work alleged or have actual or constructive
                12
                          knowledge of hours of allegedly compensable work.
                13
                                                               FIFTEENTH DEFENSE
                14
                                 The Fair Labor Standards Act, 29 U.S.C. §216(b), states “No employee shall be a party
                15
                16        plaintiff to any such action unless he gives his consent in writing to become such a party and such

                17        consent is filed in the court in which such action is brought.” That statute prohibits Plaintiffs from
                18        asserting any claim that relies on the FLSA to establish the alleged substantive right to unpaid
                19
                          wages, overtime pay, liquidated damages, attorneys’ fees, or other relief based on the FLSA, either
                20
                          directly under the FLSA or by any state law claim that depends on successful proof of the alleged
                21
                          FLSA right or obligation, on behalf of any employee who has not given his consent in writing to
                22
                23        become such a party and whose consent has not been filed in the court in this action.

                24                                             SIXTEENTH DEFENSE

                25               Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                26        assert a claim, are barred, in whole or in part, because they cannot establish that any acts or
                27
                          omissions of Defendants were willful.
                28
Jackson Lewis P.C.
                                                                           12
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 13 of 15




                     1                                       SEVENTEENTH DEFENSE

                     2           Plaintiffs’ claims, and those claims of any other person on whose behalf Plaintiffs seek to
                     3    assert a claim, are barred, in whole or in part, due to the doctrine of statute of frauds.
                     4
                                                               EIGHTEENTH DEFENSE
                     5
                                 Plaintiffs’ allegations in the Complaint do not meet the requirements for a collective action
                     6
                          and Plaintiffs cannot meet the requirements of 29 U.S.C. §216(b). Plaintiffs’ claims are barred to
                     7
                     8    the extent that Plaintiffs seek to assert claims on behalf of other employees who are not similarly

                     9    situated for purposes of the FLSA.

                10                                             NINETEENTH DEFENSE
                11               Plaintiffs cannot maintain this action as a class action because Plaintiffs cannot meet the
                12
                          requirements of Rule 23. For example, there are no questions of fact or law common to the
                13
                          proposed class that predominate over any questions affecting only Plaintiffs or individual class
                14
                          members; the representative party or parties will not fairly and adequately protect the interests of
                15
                16        the proposed class; and a class action is not an appropriate method for the fair, efficient, and

                17        manageable adjudication of this controversy.

                18                                             TWENTIETH DEFENSE
                19
                                 Any award of damages should be barred or limited to the extent that the relief demanded by
                20
                          Plaintiffs is improper, inappropriate, exceeds the scope of permissible damages and remedies,
                21
                          and/or otherwise is not available under the laws upon which her claims rest. Alternatively, in the
                22
                          event that Plaintiffs or any others are granted relief, such relief should be limited by the applicable
                23
                24        provisions of any law upon which Plaintiffs’ claims rest.

                25
                26
                27
                28
Jackson Lewis P.C.
                                                                             13
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 14 of 15




                     1                                        TWENTY-FIRST DEFENSE

                     2              Plaintiffs seek recovery of multiple claims and damages based upon the same alleged factual
                     3    events. Recovery of damages as to one of these claims bars recovery of like damages for any other
                     4
                          claim(s).
                     5
                                    Defendants reserve the right to amend its Answer or add further defenses that may become
                     6
                          known after filing of the pleading. Because the Amended Complaint is phrased in conclusory terms,
                     7
                     8    Defendants cannot fully anticipate all defenses which may be applicable to this action.

                     9    Accordingly, Defendants reserve the right to assert additional defenses or counterclaims in this

                10        action.
                11                  WHEREFORE, Defendants deny that Plaintiffs or any other persons on whose behalf
                12
                          Plaintiffs seek to assert a claim under the FLSA or state law are entitled to any remedy or relief in
                13
                          this action; Defendants request that the Court dismiss Plaintiffs’ claims with prejudice; and
                14
                          Defendants request that it be awarded their attorneys’ fees, costs and such further relief as the Court
                15
                16        may deem appropriate.

                17                  Respectfully submitted this 31st day of January, 2020.

                18                                                           /s/ Veronica T. von Grabow
                                                                             Paul T. Trimmer
                19                                                           Nevada State Bar No. 9291
                                                                             JACKSON LEWIS, P.C.
                20
                                                                             3800 Howard Hughes Pkwy., Suite 600
                21                                                           Las Vegas, NV 89169
                                                                             Tel: (702) 921-2460
                22                                                           Email: trimmerp@jacksonlewis.com

                23                                                           Veronica T. von Grabow
                                                                             Admitted pro hac vice
                24
                                                                             950 17th Street, Suite 2600
                25                                                           Denver, CO 80202
                                                                             Tel: (303) 225-2419
                26                                                           Email: veronica.vongrabow@jacksonlewis.com
                27                                                           Attorneys for Defendants
                28
Jackson Lewis P.C.
                                                                            14
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 52 Filed 01/31/20 Page 15 of 15




                     1
                     2                                    CERTIFICATE OF SERVICE

                     3           I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 1st

                     4    day of January 31, 2020, I caused to be served via the Court's CM/ECF Filing, a true and correct

                     5    copy of the above foregoing DEFENDANTS’ ANSWER TO AMENDED COMPLAINT

                     6    properly addressed to the following:

                     7                                            Mark R. Theirman, Esq.
                                                                   Joshua D. Buck, Esq.
                     8                                              Leah L. Jones, Esq.
                                                                 THIERMAN BUCK LLP
                     9                                             7287 Lakeside Drive
                                                                     Reno, NV 89511
                10
                                                                  Attorneys for Plaintiffs
                11
                12                                                               /s/ Veronica T. von Grabow
                                                                                 Employee of Jackson Lewis P.C.
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            15
    Las Vegas
